                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No.: SA CV 19-652-CJC (PLA)                                                        Date: October 28, 2019

Title:    Shirley Sabina Vanlandingham v. Andrew M. Saul, Commissioner of Social Security


                                                                                     G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE                   PAUL L. ABRAMS
                                                                                     : MAGISTRATE JUDGE

         Christianna Howard                                 N/A                                        N/A
          Deputy Clerk                              Court Reporter / Recorder                        Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                       ATTORNEYS PRESENT FOR DEFENDANT:
                NONE                                                                 NONE

PROCEEDINGS: (IN CHAMBERS)

Pursuant to this Court’s Order of April 9, 2019, the parties were to notify the Court by October 21, 2019, through
the lodging of a proposed Judgment, if a voluntary remand was being accepted in this case. In the event that
there was no agreement as to a voluntary remand, plaintiff was to inform the Court of this fact no later than
October 17, 2019, through the filing of a pleading entitled “Notice of Compliance with Settlement Conference
Order.” To date, neither of these documents has been received by the Court. Accordingly, no later than
November 4, 2019, plaintiff is ordered to show cause why this case should not be dismissed for failure to
prosecute and failure to follow Court orders. Timely filing of one of the two required documents, and
compliance with the additional requirements set forth in the April 9, 2019, Order, shall be deemed compliance
with this Order to Show Cause.

Plaintiff’s failure to timely respond to this Order shall result in dismissal of this action.




cc:      Shirley Sabina Vanlandingham, pro se
         In Seon Jeong, SAUSA



                                                                              Initials of Deputy Clerk      ch



CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 1
